Citation Nr: 1640361	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of an increased rating for hearing loss has been raised by the record in an August 2016 statement, but has not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The RO denied service connection for a right knee disability on the basis that there was no competent evidence of a current disability.  During the Veteran's military service in October 1978, the Veteran was treated for a right knee strain that was caused by a fall.  During a VA examination in April 2010, the examiner noted that the Veteran had a normal examination with right knee pain and, therefore, the disorder claimed was not caused by or the result of any injury while in service.  In an April 2011 VA examination, the Veteran's range of motion of the left knee, flexion was 0 to 140 degrees and of the right knee, flexion was 0 to 120 degrees.  The diagnosis was right knee arthralgias.  

In a March 2010 statement, the Veteran reported having chronic right knee pain, which was a deep dull ache and sharp shooting stabbing type, that he self-treated due to a lack of medical insurance.  He also stated that he had less range of motion and endurance in his right knee compared to his left knee.  In October 2016, the Veteran stated in his substantive appeal that he should have been given a magnetic resonance imaging (MRI) to show that he has soft tissue/ligament/muscle problems in his right knee, which an x-ray would not reveal.  The Veteran stated that since his initial injury in the service, his right knee continued to shake when getting up and down, and that his right kneed had sharp pain and chronic weakness, which caused him to stumble a minimum of four times a day.  His right knee did not have the normal strength, speed, coordination and endurance as compared to his left knee.  

As the examination results show chronic right knee pain, the service treatment records note a history of a right knee injury, and the Veteran's competent statements indicate observable chronic symptomatology of the right knee, another examination is necessary in this case.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether a right knee disorder is related to his military service.  The electronic claims file must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After a review of the evidence, the clinical examination, and with consideration of the Veteran's statements of right knee symptomology that have continued since service, the examiner must provide an opinion as to whether it any currently or previously diagnosed right knee disorder is related to the Veteran's active duty service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

